Citation Nr: 1033730	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-36 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.	Whether new and material evidence to reopen a claim for 
service connection for low back and leg pain, secondary to 
residuals, arthrotomy, right knee with chondromalacia, has 
been received.

2.	Entitlement to service connection for right ear hearing loss.

3.	Entitlement to service connection for tinnitus.

4.	Entitlement to service connection for mononucleosis.

5.	Entitlement to increased rating evaluation for residuals, 
arthrotomy, right knee with chondromalacia, currently at 20 
percent evaluation.

6.	Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.

7.	Entitlement to an initial compensable evaluation for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1971 to July 1974.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of January 2006 by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).

The Veteran was scheduled to appear for a hearing before the 
Board in August 2009; however, he canceled his hearing and 
submitted additional evidence for consideration.  Therefore, his 
hearing request is deemed withdrawn.  See 38 C.F.R. 
§§  20.702(d); 20.704(d) (2009).  

The issues of entitlement to service connection for diabetes 
mellitus, type II, claimed as due to herbicide exposure and 
entitlement to an initial compensable evaluation for left ear 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

1.	A claim of service connection for low back and leg pain, low 
back and leg pain, secondary to residuals, arthrotomy, right 
knee with chondromalacia was previously denied by the RO in 
May 1996.

2.	Evidence received since the May 1996 decision is does not 
raise a reasonable possibility of substantiating the claim of 
service connection for low back and leg pain, secondary to 
residuals, arthrotomy, right knee with chondromalacia.

3.	The Veteran's right ear hearing loss is at least as likely as 
not related to the Veteran's active military service.

4.	The evidence is at least in relative equipoise on the question 
of whether the Veteran's current tinnitus is related to 
acoustic trauma in active service.

5.	The evidence of record does not demonstrate that the Veteran 
has mononucleosis, or any residuals thereof. 

6.	The Veteran's right knee disorder is not manifested by severe 
recurrent subluxation or lateral instability, flexion limited 
to 15 degrees or less, extension limited to 20 degrees or 
more, or ankylosis.


CONCLUSION OF LAW

1.	The May 1996 RO decision denying the claim of service 
connection for low back and leg pain, secondary to residuals, 
arthrotomy, right knee with chondromalacia is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

2.	New and material evidence sufficient to reopen the claim for 
service connection for low back and leg pain, secondary to 
residuals, arthrotomy, right knee with chondromalacia has not 
been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.	The criteria for service connection for right ear hearing loss 
have been met.            38 U.S.C.A. §§ 1101, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2009).

4.	Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).

5.	The criteria for service connection for mononucleosis have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

6.	The criteria for a disability rating in excess of 20 percent 
for chondromalacia of the right knee with instability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. Part 4, including § 4.7 and Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide.

Specific to the request to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for establishing 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; (2) 
existence of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date of 
benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In August 2005, the agency of original jurisdiction (AOJ) 
provided the notices required by 38 U.S.C.A. § 5103(a) (West 
2002), 38 C.F.R. § 3.159(b) (2009) and by Kent.  Specifically, 
the AOJ notified the Veteran of information and evidence 
necessary to substantiate claims for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  However, this notice did not include the initial 
disability rating and effective date elements of the claim as 
required by Dingess.

In June 2009, the notification pursuant to Dingess was sent to 
the Veteran. Although the notice letter postdated the initial 
adjudication, the claim was subsequently readjudicated and no 
prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).

The Board also finds that all relevant facts have been properly 
developed.  The Veteran's available service treatment records and 
VA treatment records have been obtained, and the Veteran has not 
indicated any private treatment records VA should attempt to 
obtain on his behalf.  Further, the Veteran was also offered the 
opportunity to testify at a hearing before the Board, but he 
canceled his request and was deemed withdrawn.  See 38 C.F.R. §§ 
20.702(d); 20.704(d).  Overall, the Board does not have notice of 
any additional relevant evidence which is available unobtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims, and no further assistance 
to the Veteran with the development of evidence. 
Consequently, the duty to notify and assist has been met.

New and Material Evidence

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for the claimed disorder, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  38 C.F.R § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A May 1996 decision denying service connection for low back and 
leg pain, secondary to service connected arthrotomy, right knee 
with chondromalacia, is final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).  However, a claim will be reopened if new 
and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
and be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

The May 1996 rating decision denied the claim of service 
connection for a low back and leg pain condition because the 
evidence did not show that his service connected arthrotomy, 
right knee with chondromalacia caused his low back and leg pain. 

Evidence submitted for this claim includes VA and private 
treatment records reporting treatment for a back and leg problems 
since 1996.  Among other things, the Veteran submitted a July 
1997 letter from a private physician, Dr. G. F. Kellogg, stating 
upon examination, the Veteran's "chronic arthritis, chronic 
lumbar sacral strain and muscular spasm is stable and a 1996 EMG 
shows normal pattern without conduction defects in the lower 
extremities detected at that time."  Furthermore, Dr. Kellogg 
opined, "[t]here are no possible medical facts to ascertain the 
initial spondylosis and if precipitated by previous trauma.  
Therefore any dysfunction and discomforts can not be pinpointed 
as to either cause or time documentation."

The Veteran was afforded a VA examination in November 2005 where 
he reported having back pain during service but worsened in the 
past few years.  He stated the pain has interfered with his sleep 
and work.  The lumbar spine films from October 2005 revealed 
"spondylosis with probably bilateral spondylisis at L5.  Grade 1 
spondylolisthesis L5 on S1.  Probably degenerative retrolisthesis 
L2 on L4 and L4 on L5.  Small left lower pole renal calculus."  
The examiner opined, "I find no relationship between the right 
knee... and low back conditions.  Veteran has a diffused joint pain 
consistent with age, body mechanics, and osteoarthritis."

The Veteran underwent another VA examination in February 2009 
which reported a diagnosis of bilateral spondylolysis at L5 with 
first degree spinal listhesis of L5 on S1, degenerative disc 
disease and degenerative facet disease.  The examiner opined his 
lumbar spine condition was not "caused by or related to service-
connected right knee condition."  In addition, there was "no 
cause-effect relationship between the right knee mild 
degenerative changes and lumbar spine degenerative disc disease 
with spondylosthesis as per medical literature."

Although the evidence received since the December 1998 decision 
is "new," in that the records were not previously seen, these 
numerous VA and private treatment records are not material since 
they are merely cumulative of medical evidence previously 
considered by the RO.  More importantly, they do not raise a 
reasonable possibility of substantiating either claim, in that 
they do not suggest that the Veteran's back and leg condition is 
related to his service nor do they suggest that it is secondary 
to his service connected arthrotomy, right knee with 
chondromalacia.

In addition to his theory of secondary causation, the Veteran 
stated he may have injured his back during service when he 
sustained injury to his knee.  As his knee injury was more 
substantial, the Veteran alleges his back injury may have gone 
unnoticed.  

However, upon review of the Veteran' in-service treatment 
records, the Veteran sustained injury to his right knee in July 
1971.  The Veteran underwent an exploratory arthrotomy with 
advancement of vastus medialis in February 1974.  There are no 
complaints, treatments, or diagnosis of a back condition in the 
Veteran's in-service treatment records.  Furthermore, the 
Veteran's April 1974 separation examinations are also absent of 
any back injury/pain sustained during service.  

According the record, the Veteran first reported back and leg 
pain in February 1996 in his claim for service connection.  There 
is no evidence of treatment or diagnosis of any back or leg 
condition secondary to his service connected arthrotomy, right 
knee with chondromalacia prior to February 1996; approximately 
twenty two years after the Veteran's discharge from military 
service.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has determined that a lapse of time is 
a factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000).

The Veteran submitted lay statements (from his wife and 
coworkers) regarding his current back and leg pain.  The Board 
also notes the Veteran's contention that his current conditions 
are either related secondarily to his service connected 
arthrotomy, right knee with chondromalacia or sustained during 
service.  However, the Court has also held that lay persons, such 
as the Veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion as 
to the cause of a disability that may be related to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Here, the Veteran is capable 
of recalling events that took place at the during service such as 
his knee injury, however, the Veteran is not competent (i.e., 
professionally qualified) to diagnose disorder or as to the cause 
of his back and leg condition.

Because the evidence received since the May 1996 RO decision does 
not medically suggest that the Veteran's back and leg pain was 
incurred in service, it does not raise a reasonable possibility 
of substantiating the claim.  As such, the requests to reopen are 
denied.

Service Connection

As noted above, service connection may be granted for a 
disability resulting from injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  To establish service connection for the claimed disorder, 
there must be medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for chronic disorders, 
such as sensorineural hearing loss, when manifested to a 
compensable degree within one year of separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).



Right Ear Hearing Loss and Bilateral Tinnitus

Impaired hearing will be considered a disability for VA purposes 
when the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that 38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were no 
audiometric scores reported at separation from service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held 
that the regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any disability, 
that a current hearing disability is the result of an injury or 
disease incurred in service, the determination of which depends 
on a review of all the evidence of record including that 
pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 
3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that the injury or disease existed prior 
thereto and was not aggravated by service.  See 38 U.S.C.A. § 
1111 (West 2002).

A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2009).

According to the Veteran's February 1971 entrance examination, 
hearing loss was noted.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
20
-
30
LEFT
15
10
5
-
55

The results from the Veteran's audiological evaluation at the 
April 1974 separation examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
10
40
LEFT
15
15
20
20
85

The Board notes that the Veteran was service connected for his 
left ear at a noncompensable evaluation in January 2006.  The 
Veteran contends that his right ear was exposed to the same noise 
levels as his service connected left ear.  The Veteran's DD 214 
reports the he was a Squadron Telephone Operator Specialist 
during service. 

According to the Veteran's post-service treatment records, he was 
afforded a VA audiological examination in November 2005.  The 
examiner noted the results of the Veteran's audiological 
examinations at entrance and separation during his service.  The 
Veteran reported "military noise exposure working in 
communication to headset noise, large Teletype machines, high 
frequency radios, and generators."  He also reported high 
pitched tinnitus which started since he left service.  He stated 
the tinnitus has increased over the past few years and frequently 
interferes with his sleep.

The results of an authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows for the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
50
60

The speech recognition score was 96 percent for the right ear.  
The examiner reported "normal hearing sensitivity at frequencies 
at 250 Hz - 1000 Hz, [sloping] to a mild to severe sensorineural 
hearing loss at 2000 Hz - 8000 Hz."  While the examiner opined 
the Veteran's left ear pre-existing hearing loss was most likely 
aggravated by acoustic trauma incurred during military service, 
no opinion was given as to whether the Veteran's right ear 
hearing loss was incurred or aggravated during service.  
Furthermore, the examiner opined that since the Veteran's claims 
file is negative for tinnitus, "[it] is not related to acoustic 
trauma incurred during military service."

In February 2009, the Veteran underwent another VA audiological 
examination.  The results of an authorized audiological 
evaluation, pure tone thresholds, in decibels, were as follows 
for the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
55
70

The speech recognition score was 88 percent for the right ear.  
Upon examination and review of the evidence of record, the 
examiner opined, "[t]he Veteran's current right ear hearing loss 
was not permanently aggravated by in-service acoustic trauma... 
This opinion is based on the service treatment record evidence 
showing no clinically significant change in a pre-existing high 
frequency hearing loss in the right ear from the time of military 
enlistment until separation."  

The examiner opined that the Veteran's bilateral tinnitus was 
"less likely as not (less than 50/50 probability) caused by or a 
result of in-service acoustic trauma... based on the service 
treatment records which were silent for complaint/diagnosis of 
tinnitus, the service treatment record documentation of a pre-
existing hearing loss, and the conceded history of military 
trauma." 

The Veteran submitted a treatment records from a private 
audiologist, Dr. L. Otwell, who reported in July 2009 that 
"bilateral mild sloping sharply at 4000 Hz. to a severe high 
frequency sensorineural hearing loss was recorded.  Speech 
reception thresholds and pure tone averages were in good 
agreement."  Dr. Otwell opined, "[b]ased on the case history 
and a review of his discharge physical and the [July 2009 
examination findings] it appears [the Veteran]  has a hearing 
loss consistent with intense noise exposure" and that the right 
ear hearing loss and tinnitus is "consistent with and probably 
caused by noise exposure occurred during his military service."

The Board acknowledges that the Veteran contends that he 
initially experienced hearing loss during service and since 
separation.  The Board also acknowledges his claim that he 
experienced bilateral tinnitus since leaving service.  The 
Veteran is considered competent to report the observable 
manifestations of his claimed disability.   See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is 
capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994) (lay testimony iterating knowledge and personal 
observations of witness are competent to prove that claimant 
exhibited certain symptoms at particular time following service).  

Furthermore, the Veteran contends that his right ear hearing loss 
was caused by military service and was exposed to the same 
acoustic trauma as his service connected left ear.  In addition, 
he claims his current tinnitus started ever since he left 
service.  Lay persons can provide an account of observable 
symptoms, such as in this case the Veteran's observation that he 
has difficulty hearing and when he first noticed having problems 
with his hearing.  See Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  The objective medical evidence includes a VA medical 
opinions and a letter from a private doctor confirming hearing 
loss in the right ear and bilateral tinnitus.  The Board also 
notes the increase in severity of right ear hearing loss in his 
entrance and separation examinations. 

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate balance 
of positive and negative evidence in regard to a material issue.  
Here, the Board finds that the medical evidence is at least in 
relative equipoise on this issue.  Resolving such reasonable 
doubt in the Veteran's favor, the Board finds that the Veteran 
incurred disabilities due noise exposure during service.                 
38 U.S.C.A. § 5107. 

Consequently, based on the Veteran's competent and credible 
history of hearing loss, the reported chronicity of the symptom, 
positive and negative medical evidence and opinions, and the 
current diagnosis of mild to severe sensorineural right ear 
hearing loss and tinnitus, the Board finds service connection is 
warranted.  In granting these claims, the Board has resolved all 
doubt in the Veteran's favor.

Mononucleosis

The Veteran filed a claim for service connection for 
mononucleosis as a result of diagnosis and treatment during 
service and alleges residuals, such as liver dysfunction as a 
result.  He has also claims his current diagnosis of psoriasis is 
related to his mononucleosis.  The Board notes the Veteran has 
withdrawn his appeal of service connection for psoriasis.

According to the Veteran's in-service treatment records he was 
diagnosed with infectious mononucleosis in August 1973. The 
Veteran was admitted to the hospital and observed for several 
days.  He was discharged and given approximately three weeks of 
convalescent leave.  There is no evidence of complaint or 
treatment for liver dysfunction and the Veteran's April 1974 
separation examination is also absent of any residuals from 
mononucleosis.

The Board has reviewed all the private treatment records and VA 
examinations in the record.  There is no indication the Veteran 
has been diagnosed with or received treatment for mononucleosis.  
Private treatment records from August 2008 from Dr. J. Lipke 
state the Veteran is being treated for psoriasis but there is no 
indication it is secondary to mononucleosis.  

The Veteran underwent a VA examination in February 2009.  The 
examiner reported the Veteran "[does] not have recurrence of 
mononucleosis.  Currently, he does not have any swollen lymph 
nodes.  He is afebrile.  He does not report any disease 
activity." There was also no evidence of liver dysfunction or 
that his current psoriasis is secondary to mononucleosis.  The 
examiner reported "[m]edical literature do not support cause-
effect relationship between mononucleosis and psoriasis, 
mononucleosis and elevated liver function tests.  Not caused by 
or related to remote mononucleosis."  

Despite the Veteran's claim, he is not competent or qualified, as 
a layperson, to render a diagnosis or an opinion concerning 
medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Specifically, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu, supra.  In this case, there is none.

Therefore, as there is no competent and probative evidence 
demonstrating that the Veteran has a diagnosis for mononucleosis, 
service connection for such disorder is not warranted.  Without a 
disability, there can be no entitlement to compensation. See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The Board has considered the applicability of the benefit of the 
doubt doctrine. However, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection 
for mononucleosis.  As such, that doctrine is not applicable in 
the instant appeal, and his claim must be denied. 38 U.S.C.A. § 
5107.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Moreover, the Court has since 
held that in determining the present level of a disability for 
any increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

For historical purposes, in March 1975 the Veteran was service 
connected for injury to the right knee at a noncompensable 
rating, effective July 16, 1974.  In October 1975, the Veteran's 
service connected right knee disability was granted 20 percent 
evaluation under Diagnostic Code 5299-5257, effective January 
1979 based on medical evidence reflecting crepitus on flexion and 
extension.  The 20 percent evaluation was continued in July 1980 
and May 1996.  In July 2005, the Veteran applied for an increased 
evaluation for his right knee disability and the 20 percent 
evaluation was continued in a January 2006 decision.  The Veteran 
timely appealed.

It should be noted that VA regulations allow for the assignment 
of an increased rating up to one year prior to receipt of a 
formal claim for increase, when it is factually ascertainable 
that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 
3.400(o)(2).  In this case, as the Veteran filed his claim in 
July 2005, VA must review the evidence of record from July 2004, 
to determine if there was an ascertainable increase in the 
Veteran's right knee disability.  In so doing, the Board must 
also consider all potentially applicable regulations pertaining 
to rating disabilities of the spine.

In evaluating musculoskeletal disorders additional rating factors 
include functional loss due to pain supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2009).  Inquiry must 
also be made as to weakened movement, excess fatigability, 
incoordination, and reduction of normal excursion of movements, 
including pain on movement.  38 C.F.R. § 4.45 (2009).  The intent 
of the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
where evaluation is based on limitation of motion, the question 
of whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45 (2009).  The 
provisions contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, or 
atrophy of disuse.  Within this context, a finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

As noted, the Veteran's right knee disability was assigned a 20 
percent disability rating by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  38 C.F.R. § 4.20 (2009).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, knee impairment 
manifested by recurrent subluxation or lateral instability is 
ratable as 20 percent disabling where there is moderate 
instability and 30 percent disabling where there is severe 
instability.  

Ankylosis of the left knee is neither alleged, nor shown; 
consequently, 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009) does 
not apply. Nor does 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2009) in the absence of service connected tibia and fibula 
impairment.

Title 38, Code of Federal Regulations, Section 4.71a provides 
that arthritis is rated in accordance with Diagnostic Code 5003, 
which provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or joints 
involved.

Under Diagnostic Code 5260, where flexion of the leg is limited 
to 45 degrees a 10 percent rating is warranted.  Flexion of the 
leg limited to 30 degrees warrants a 20 percent rating is 
warranted.  A limitation of flexion to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, where extension is limited to 10 
degrees warrants a 10 percent rating.  A limitation of extension 
to 15 degrees, a 20 percent rating is assignable; and where 
extension is limited to 20 degrees, a 30 percent rating is 
assignable.  Id.

The standard range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71a, Plate II 
(2008).

The evaluation of the same disability under various diagnoses is 
to be avoided.      38 C.F.R. § 4.14 (2009).  Both the use of 
manifestations not resulting from service-connected disease or 
injury in establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different diagnoses 
are to be avoided. Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned under 
Diagnostic Codes 5003 and 5257.  Furthermore, in VAOPGCPREC 9-98, 
63 Fed. Reg. 56704 (1998), it was found that, even if the veteran 
did not have limitation of motion of the knee meeting the 
criteria for a noncompensable evaluation under Diagnostic Codes 
5260 or 5261, a separate evaluation could be assigned if there 
was evidence of a full range of motion "inhibited by pain."  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The Veteran contends that he is entitled to a higher rating for 
his service-connected right knee disability.  However, after 
careful consideration of all the evidence of record, the Board 
concludes that a higher rating is not warranted at any time 
during the rating period because the evidence preponderates 
against finding that his symptoms are severe enough to warrant a 
higher rating at any time since July 2004.

The records include private treatment records from Dr. E. Hazbun, 
who stated in September 2005 that the Veteran was treated for 
chronic osteoarthritis of the knees. 

In November 2005, the Veteran underwent a VA examination where he 
reported pain and popping in his knee.  He does not use a brace 
or corrective devices.  The Veteran stated his knee disability 
has interfered with his occupation at the post office and 
prevents recreational activities.  A physical examination 
revealed flexion at 0 to 110 degrees, limited by discomfort, and 
full extension with "[n]o further discomfort or difficulty with 
range of motion... Negative anterior and posterior drawer and 
McMurray's test bilaterally.  No mediolateral joint line 
tenderness, effusions or popliteal masses bilaterally.  There is 
crepitus bilaterally with extension from flexion without 
discomfort.  With repetition of motion right knee flexion 
increases to 0 [to] 120 degrees."

The Veteran was afforded another VA examination in February 2009 
where he reported pain depending on physical activity.  There 
were no significant flare-ups but at times felt sharp pain, and 
no frank instability but may feel unstable when in pain.  
Physical examination revealed flexion of 0 to 125 degrees, 
limited by some discomfort, and extension at 0 degrees.  There 
was no "instability or abnormal movement with anterior and 
posterior drawer test, testing cruciate ligaments.  McMurray was 
negative.  No tenderness with palpation, no swelling, edema or 
erythema have been appreciated."  The "[v]algus varus stress 
testing, medial and lateral collateral ligaments were normal."  
In addition, there was "[n]o painful motion, tenderness, spasms, 
edema, fatigability, weakness or instability except as noted.  No 
additional limitation of range of motion after at least three 
repetitions due to pain, fatigue, lack of endurance or weakness... 
Additional limitations due to flare-ups cannot be determined 
without resorting to mere speculation." 

As discussed above, in order to receive a rating higher than 20 
percent for right knee chondromalacia, the evidence must show 
either severe recurrent subluxation or lateral instability 
(Diagnostic Code 5257), flexion limited to 15 degrees or less 
(Diagnostic Code 5260); or extension limited to 20 degrees or 
more (Diagnostic Code 5261).  38 C.F.R. § 4.71a.

The probative and objective evidence of record preponderates 
against finding severe recurrent subluxation or lateral 
instability due to the service-connected right knee 
chondromalacia.  In fact, and as will be noted again below, there 
is no objective evidence of knee instability.  

That said, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than another 
based on such factors as the Veteran's relevant medical history, 
his current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The Board finds that the Veteran's right knee is more 
appropriately evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5260, for limited extension.  

The evidence also fails to show that flexion of the left leg is 
limited to 15 degrees, such that a rating of 30 percent would be 
for assignment under Diagnostic Code 5260.  Further, limitation 
of extension to 20 degrees or more is also not shown for the 
right leg.  Thus, a rating in excess of 20 percent is not 
warranted under either range of motion code.  

The currently assigned 20 percent rating for the right knee 
disability adequately compensates any service connected pain, 
swelling, or other functional loss that the Veteran may 
experience due to his service connected disorder.  The medical 
evidence of record does not show that the Veteran has any 
additional service connected limitation of flexion motion, or 
functional loss, which would entitle him to the next higher 
rating for her chondromalacia of the right knee.  It is also 
observed that the February 2009 VA examination report also noted 
the absence of additional limitations on repetitive use and there 
was no pain with range of motion.  Thus, entitlement to a rating 
higher than 20 percent is denied.

The Veteran's statements describing his symptoms are considered 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  These statements, however, must be viewed in 
conjunction with the objective medical evidence as required by 
the rating criteria.  In this regard, however, the competent 
medical evidence discussed above is of far greater probative 
value.

The VA OGC has held that a claimant who has both arthritis and 
instability of a knee may be granted separate evaluations under 
DCs 5003 and 5257, respectively, without violating the rule 
against pyramiding in 38 C.F.R. § 4.14.  However, any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 
1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

As noted, the objective evidence does not indicate that the 
Veteran's right knee disability results in lateral instability or 
recurrent subluxation.  The February 2009 VA examination noted no 
"frank instability" but that his knee may become unstable at 
the onset of sudden pain.  However, on physical examination, the 
Veteran's right knee tested negative on McMurray testing.  And 
there was no instability or abnormal movement with anterior and 
posterior drawer test.  However, while the Veteran reported 
instability there is no objective findings of instability.  Thus, 
a separate rating under DC 5257 is not warranted in this 
instance.

Also, as knee extension has not been shown to be limited, a 
separate evaluation under DC 5261 is not warranted.  See 
VAOPGCPREC 9-04 (which finds that separate ratings under 
Diagnostic Code 5260 for limitation of flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg may 
be assigned for disability of the same joint).

Additionally, in an exceptional case, a higher initial evaluation 
is available on an extraschedular basis. In this case, however, 
there is no indication of record that the schedular criteria are 
inadequate to evaluate any of the disabilities at issue in this 
decision.  The Veteran does not allege, and the medical evidence 
does not establish, that any of these disabilities, alone, causes 
marked interference with the Veteran's employment, or 
necessitates frequent periods of hospitalization.  In light of 
the foregoing, the Board finds that the Veteran's claims for 
higher initial evaluations do not present such exceptional or 
unusual disability pictures as to apply the extraschedular 
standards.  The Board is therefore not required to remand any of 
these claims to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

The request to reopen a claim of service connection for low back 
and leg pain secondary to service connected arthrotomy, right 
knee with chondromalacia, is denied.

Entitlement to service connection for right ear hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for mononucleosis is denied.

A rating in excess of 20 percent for residuals, arthrotomy, right 
knee with chondromalacia is denied.


REMAND

Diabetes mellitus, type II, claimed as due to herbicide exposure

The Veteran claimed his current diagnosis of diabetes mellitus, 
type II, resulted from exposure to herbicide during service.  
Specifically, he contends that he was exposed to Agent Orange as 
a defoliant while stationed at 601 Air Squadron Det #42, 7th 
Corps Army Headquarters in Stuttgart, Germany.

As stated above, the Veteran's primary military specialty was 
Squadron Telephone Operator Specialist. According to his in-
service personnel records, the Veteran was stationed in 
Moehringen and Sembach Air Base in Germany from October 1971 to 
August 1973.

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 
3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has clarified 
that lay evidence can be competent and sufficient to establish a 
diagnosis or etiology when (1) a lay person is competent to 
identify a medical condition; (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

In reviewing the record, the Board initially observes that the 
Veteran did not serve, nor claim he served, in the Republic of 
Vietnam.  However, the Veteran is competent to report his 
experiences during service.  In addition, the Veteran has 
submitted several internet articles describing the possibility of 
herbicide usage in other locations other than Vietnam.  No action 
has been undertaken to develop the record as to the Veteran's 
claimed in-service herbicide exposure.

The VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
Vietnam.  In such cases, VA's Adjudication Procedure Manual (M21-
1MR) requires that a detailed statement of the veteran's claimed 
herbicide exposure be sent to the Compensation and Pension (C&P) 
Service, requesting a review of Department of Defense's inventory 
of herbicide operations to determine whether herbicides were used 
or tested as alleged.  If the exposure is not verified, a request 
should then be sent to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification.  See M21-1MR, Part IV, 
Subpart ii, 2.C.10.m (change date September 29, 2006).

Pertinent provisions of the VA Adjudication Manual set forth 
procedures that VA must follow to verify herbicide exposure in 
locations other than the Republic of Vietnam.  Specifically, the 
M21-1MR provides that the following development should be 
performed:

(a) Ask the Veteran for the approximate dates, location, and 
nature of the alleged exposure.

(b) Furnish the Veteran's description of exposure to Compensation 
and Pension service via e-mail at VAVBAWAS/CO/211/AgentOrange and 
request a review of the Department of Defense's inventory of 
herbicide operations to determine whether herbicides were used as 
alleged.

(c) If Compensation and Pension Service review does not confirm 
that herbicides were used as alleged, submit a request to The 
United States Joint Services Records Research Center (JSRRC) for 
verification of exposure to herbicides. See M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 10(l)&(n).

The evidentiary development procedures provided in VBA's 
Adjudication Procedure Manual, M21-1, are binding.  See Patton v. 
West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed 
to comply with the duty to assist requirement when it failed to 
remand the case for compliance with the evidentiary development 
called for by the M21-1).

Based on the foregoing, the Board finds that prior to any further 
adjudication of the claims, the Veteran's allegations of Agent 
Orange exposure in Germany should be investigated and developed 
as prescribed in M21- 1MR.

Initial compensable evaluation for left ear hearing loss

The Board is granting service connection for right ear hearing 
loss.  In light of the impact such award has on the Veteran's 
claim for a higher initial rating for left ear hearing loss, the 
Board finds that a remand is necessary to allow the AOJ to 
readjudicate this issue as entitlement to an initial compensable 
rating for bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC shall comply with the 
evidentiary development noted in M21-
1MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 10(l)&(n); including 
specifically asking the Veteran to 
describe in detail his herbicide 
exposure in Germany; asking him to 
describe his role while in Germany.  
The Veteran should also be informed 
that he could provide additional proof 
of exposure, in the form of "buddy" 
statements, photographs taken during 
service, or letters written during 
service.

The RO/AMC shall then furnish the 
Veteran's description of exposure to 
Compensation and Pension service via e- 
mail at VAVBAWAS/CO/211/AgentOrange and 
request a review of the Department of 
Defense's inventory of herbicide 
operations to determine whether 
herbicides were used as alleged.

If Compensation and Pension Service 
review does not confirm that herbicides 
were used as alleged, submit a request 
to the JSRRC for verification of 
exposure to herbicides.

2.	The AMC should ask the Veteran to 
identify any additional personal 
records in his possession, date(s) of 
treatment, the name(s) of the examining 
medical practitioner, and location(s) 
of treatment facility used since 
service, and any other pertinent 
information in locating such reports.  
The AMC should obtain complete records 
of all such consultation and evaluation 
from all sources identified by the 
Veteran.

3.	Conduct any further development 
necessary based on any newly received 
evidence.

4.	After completion of the action 
requested above, if it has been 
verified that the Veteran has been 
exposed to herbicide, then schedule the 
Veteran for a VA examination for 
compensation purposes in order to 
determine the nature and etiology of 
the Veteran's diabetes mellitus, type 
II.  Send the claims folder to the 
examiner for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner should advance an opinion 
as to whether it is more likely than 
not (i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the 
Veteran's chronic diabetes mellitus had 
its onset during active service; is 
etiology related to the Veteran's 
claimed in-service herbicide exposure; 
and otherwise originated during active 
service.  Send the claims folder to the 
examiner for review of pertinent 
documents therein. The examination 
report should specifically state that 
such a review was conducted.  A 
complete rationale must be provided for 
all opinions advanced.

5.	Following implementation of the grant 
of service connection for right ear 
hearing loss, adjudicate the issue of 
entitlement to an initial compensable 
rating for bilateral hearing loss and 
issue a Supplemental Statement of the 
Case as to this issue.

6.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefit sought. 
Unless the benefit sought on appeal is 
granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


